Citation Nr: 0719292	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder, including left C6 radiculopathy.

2.  Entitlement to service connection for claimed eczema.  

3.  Entitlement to service connection for the claimed 
residuals of lipomas of the neck, shoulder, and left fifth 
toe.  

4. Entitlement to an initial evaluation in excess of 40 
percent for the service-connected multilevel degenerative 
disc disease of the lumbosacral spine.  

5.  Entitlement to an increased evaluation for the service-
connected weak feet, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to a temporary total evaluation due to neck 
surgery followed by a period of convalescence.  

7.  Entitlement to service connection for claimed peripheral 
neuropathy, to include as due to herbicide exposure.  

8.  Entitlement to service connection for claimed bilateral 
carpal tunnel syndrome.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
March 2002 and August 2005.  

The issues of an initial evaluation in excess of 40 percent 
for the service-connected multilevel degenerative disc 
disease of the lumbosacral spine, an increased evaluation in 
excess of 10 percent for the service-connected weak feet, a 
temporary total evaluation due to neck surgery followed by a 
period of convalescence, service connection for peripheral 
neuropathy, and service connection for carpal tunnel syndrome 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated cervical disc disease with 
left C6 radiculopathy is shown as likely as not to be due to 
an episode of injury suffered during service.  

2.  The veteran is not shown to have manifested complaints or 
findings of eczema or a lipoma in service or for many years 
thereafter.  

3.  The currently claimed lipomas of the neck, shoulder and 
left fifth toe eczema are not shown to be due to any document 
event or incident of the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by cervical disc disease with left C6 
radiculopathy is due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  

2.  The veteran does not have a disability manifested by 
eczema due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

3.  The veteran does not have a disability manifested by 
lipomas of the neck, shoulder or left fifth toe due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board has 
considered these provisions in regard to the claims involving 
eczema and lipomas, but not in regard to the cervical spine 
claim in view of the Board's favorable disposition of this 
claim.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims of 
service connection for eczema and lipomas, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist him with the development of facts pertinent to 
his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an April 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
August 2005 rating decision, thus posing no procedural 
concerns in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was provided in July 2006, prior to readjudication of the 
veteran's claims in a March 2007 Supplemental Statement of 
the Case.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Law and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


III.  Cervical spine 

In the present case, the veteran asserts that his cervical 
spine disorder resulted from a November 1967 in-service 
injury when he was in a truck that rolled over.  

Although the service medical records do not show treatment 
for cervical spine pain, several VA and private examiners 
have clearly stated the view that the currently diagnosed 
cervical disc disease with C6 radiculopathy is etiologically 
related to that episode of injury during service.  

Specifically, the report of a December 2001 VA neurological 
examination contains an assessment of left cervical C6 
radiculopathy, "which [was] a service[-]connected condition, 
as the onset was while the veteran was serving in the 
military."  

The report of an April 2003 VA neurological examination 
conducted by an examiner who reviewed the claims file "in 
detail," contains a diagnosis of multifocal radiculopathy, 
including lumbar and cervical, "all related to [the 
veteran's] accident while in the military."  The symptoms of 
the neck problems were noted to date back to the veteran's 
tour of service and were all noted to be service connected.  

In August 2003, the veteran was examined by a private 
surgeon, who opined that the degenerative changes in the 
cervical spine were related "to the incident back in 1967" 
and that "his accident" had aggravated a preexisting 
condition.  

Another report from a private doctor, dated in March 2004, 
indicates that the veteran had a diagnosis of degenerative 
disc disease in the cervical area and that he "injured his 
neck and back when he fell off the truck during the war."  

The only medical evidence containing a contradictory 
conclusion is the report of a May 2003 VA spine examination.  
This examiner opined that the cervical spine disease was due 
to natural aging and was a large functional overlay with no 
objective evidence of C6 radiculopathy.  

The Board is aware of this unfavorable opinion, but it is not 
supported by a detailed rationale.  Both the etiological 
conclusion and the notation of no C6 radiculopathy are 
substantially called into question by the other evidence of 
record.  

Overall, the Board finds that the medical evidence of record 
is in relative equipoise in showing that it WAS as likely 
than not that the veteran's cervical spine disc disease with 
left C6 radiculopathy, was due an injury sustained in 
service.  By extending the benefit of the doubt to the 
veteran, service connection is warranted.  


IV.  Eczema

During service, the veteran was treated for facial rashes 
resulting from shaving on several occasions.  In a May 1970 
rating decision, service connection was granted for papulitis 
of the face.  There is no indication of in-service treatment 
of any other body region.  

Subsequent to service, in October 2001, the veteran was 
treated at a VA facility for a rash on the back and the arms 
of "several months" duration.  An assessment of urticaria 
was rendered.  

In May 2005, the veteran underwent a VA examination when he 
reported having a problem with dry skin around the ankles, 
worse in winter.  He indicated that his skin problems dated 
back to 1967, when his "bottom of the feet felt like 
leather."  

The examination revealed dry, mildly scaly, and nonulcerated 
skin over both ankles, causing no disability or deformity.  

In rendering an assessment, the examiner noted that the skin 
disorder was non-inflamed at the present time and had a total 
area of less than one percent of the skin.  No etiology 
opinion was rendered.  

The Board is aware that, to date, the RO has not sought an 
opinion as to the etiology of the veteran's eczema, as part 
of a VA examination.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, there is no evidence linking the claimed eczema 
to service and no reasonable possibility that a further VA 
examination would result in findings favorable to the 
veteran.  

As noted, the veteran's only skin treatment in service 
involved a facial disorder for which service connection is 
separately in effect.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2005 Notice of Disagreement.  The veteran has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection and must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


V.  Lipomas

The service medical records are entirely negative for lipomas 
of any region of the body.  

Subsequent to service, the veteran is shown to have been 
treated for multiple lipomas.  In December 1998, he was found 
to have a skin lesion of the neck and underwent a left 
posterior neck lipoma excision in February 1999.  

In July 2004, the veteran was treated by VA for a neoplasm of 
the left fifth toe and underwent an excision of the lesion.  
A diagnosis of probable dermatofibroma was rendered.  

During his May 2005 examination, the veteran reported growing 
a lipoma over the nape of the neck when he joined the 
service, with an excision in 1999.  Additionally, he 
described another lipoma over the fifth toe of the left foot, 
which grew for 25 years and was removed as of July 2004.  
More recently, he had started growing another lipoma over the 
left shoulder blade.  

The examination revealed a well-healed scar over the left 
side of the neck and a pea-sized nodule over the left 
scapula.  Based on these findings, the examiner noted a 
lipoma of a pea size over the left scapula, causing no 
disability or deformity; status post resection of one lipoma 
from the left side of the neck over the back, without 
residuals; and resection of one lipoma from the left fifth 
toenail, again without residuals.  

The Board is aware that the VA examiner from May 2005 
provided no opinion as to the etiology of the veteran's 
lipomas.  Absent any evidence of in-service causation, 
however, the Board finds that a further VA examination 
addressing the nature and etiology of the claimed lipomas is 
not "necessary" under 38 U.S.C.A. § 5103A(d), as there 
exists no reasonable possibility that such examination would 
result in favorable findings.  See generally Wells v. 
Principi, supra.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2005 Notice of Disagreement.  However, the veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  

Overall, the preponderance of the evidence is against the 
claim of service connection for lipomas and must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  




ORDER

Service connection for a cervical spine disc disease with 
left C6 radiculopathy is granted.  

Service connection for eczema is denied.  

Service connection for residuals of lipomas of the neck, 
shoulder and left fifth toe is denied.  



REMAND

The veteran's most recent VA examinations addressing his 
service-connected lumbosacral spine disorder were conducted 
in April and May of 2005, more than two years ago.  

VA medical records from 2006, however, indicate that the 
veteran underwent several epidural steroid injections for 
sharp low back pain.  The Board accordingly questions whether 
the findings from the most recent VA examination reports are 
sufficiently contemporaneous for rating purposes given the 
recent need for steroid injections.  A new examination, 
therefore, is essential prior to further action on the claim 
for increase.  

As to the service-connected weakness of the feet, the Board 
notes that a 10 percent evaluation has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5277.  

To date, however, the service-connected foot disability, and 
any resulting symptomatology, has not been sufficiently 
addressed upon a contemporaneous VA examination.  This will 
need to be accomplished prior to Board review of the claim 
for increase.  

Given that service connection has now been established for a 
cervical spine disability, there exists a legal basis for 
consideration of the veteran's claim for a temporary total 
evaluation due to neck surgery followed by a period of 
convalescence, pursuant to 38 C.F.R. § 4.30.  

To date, however, the RO has not had an opportunity to assign 
either an underlying evaluation or an effective date for this 
evaluation in regard to the cervical spine disorder.  Such 
action is warranted prior to a determination of the section 
4.30 claim.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Finally, service connection is now in effect for left C6 
radiculopathy, and service connection had previously been 
established for left lumbosacral radiculopathy.  It is 
unclear from the record, however, whether the veteran has 
radiculopathy and/or peripheral neuropathy in other regions.  

The VA testing from January 2006 revealed no 
electrodiagnostic evidence of right lumbosacral 
radiculopathy, but a May 2006 VA treatment record contains a 
notation of low back pain radiating to the lower extremities, 
right greater than left.  

This matter should be clarified in conjunction with the claim 
of service connection for peripheral neuropathy, and a 
determination should also be made as to whether the veteran's 
separately claimed bilateral carpal tunnel syndrome is 
etiologically related to service or to his service-connected 
spine disorders.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA examination.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

First, the examination should address the 
symptoms and severity of the veteran's 
service-connected lumbosacral spine 
disorder.  The examination should 
encompass range of motion testing, with 
opinions as to the presence and extent of 
any painful motion, functional loss due 
to pain, weakness, excess fatigability, 
and additional disability during flare-
ups.  The examiner should further provide 
commentary as to the frequency and 
duration of any incapacitating episodes 
due to this disorder.  

Second, the examiner should evaluate the 
current severity of the service-connected 
weak feet and comment as to any painful 
motion, functional loss due to pain, 
weakness, excess fatigability, loss of 
motion, and additional disability during 
flare-ups.  

Finally, the examiner should provide a 
diagnosis for each neurological disorder 
shown upon examination.  For all 
disorders other than left C6 
radiculopathy and left lumbosacral 
radiculopathy, for which service 
connection is already in effect, the 
examiner should address whether such 
disability (e.g., peripheral neuropathy, 
radiculopathy) is at least as likely as 
not (e.g., a 50 percent or greater 
probability) etiologically related to 
either service or the veteran's service-
connected spine disorders.  The examiner 
is specifically directed to address such 
an opinion in regard to the claimed 
bilateral carpal tunnel syndrome.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of all indicated 
development, the claims for an initial 
evaluation in excess of 40 percent for 
the service-connected multilevel 
degenerative disc disease of the 
lumbosacral spine; entitlement to an 
increased evaluation in excess of 10 
percent for the service-connected weak 
feet, a temporary total evaluation due to 
neck surgery followed by a period of 
convalescence, service connection for 
peripheral neuropathy, and service 
connection for carpal tunnel syndrome 
should be readjudicated in light of the 
evidence of record.  If the determination 
of any of these claims remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on these matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


